DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “plasma-confining medium” in claim 1.

The specification describes the plasma-confining medium as “glass” [0021], or as comprising “fused quartz, sapphire, transparent alumina, fused silica, or a combination thereof” [0022].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 4, 7 – 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, a “three-dimensional stage.” Claims 2 and 3 recite, a “sample holder.” The use of two different names (“three-dimensional stage” and “sample holder”) in the claims indicates two different elements. However, the specification indicates that the three-dimensional stage and the sample holder are the same element. Specifically, the specification recites, “a three-dimensional stage 150 (i.e., sample holder)” [0016], and “a three-dimensional stage (i.e., sample holder), e.g., sample holder 150” [0023]. Therefore, the claimed “three-dimensional stage” and “sample holder” are being interpreted as the same 
Claim 4 recites, “about 800 to about 1200 nm.” The term "about" is a relative term which renders the claim indefinite.  The terms " about 800 [nm]" and “about 1200 nm” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is unclear what range of values would be considered about 800 to about 1200 nm. For example, it is unclear whether 795 nm, or 750 nm, or 700 nm, would be considered “about 800 nm.” Similarly, it is unclear whether 1210 nm, or 1250 nm, or 1300 nm would be considered “about 1200 nm.”
Claim 7 recites, “a high temperature adhesive composition.” The term "high" is a relative term which renders the claim indefinite.  The term "high temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites, “a metal foil ... having oxidation resistance in continuous service temperature ....” The scope of “continuous service” is unclear. Specifically, it is unclear whether this limitation is meant to indicate that the metal foil has oxidation resistance for a particular period of time during which the metal foil is exposed to the temperature, and if so, it is unclear what that time period is.
Claim 10 recites, “wherein the sacrificial layer has a thickness of about 50 to about 100 µm.” The term "about" is a relative term which renders the claim indefinite.  The terms "about 50 [µm]" and “about 100 µm” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, it is unclear what range of values would be considered “about 50 to about 100 µm.” For example, would 45 µm, or 40 µm, or 30 µm be considered about 50 µm? Similarly, would 110 µm, or 125 µm be considered about 100 µm?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 and 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0180969) in view of Brockway et al. (US 4,338,114) and Hugues et al. (US 4,770,590).
Regarding claim 1, Cheng discloses a system comprising: 
a heat source for heating a material to a temperature greater than a brittle-to-ductile transition temperature of the material (embodiments of Cheng’s invention are directed toward “warm laser shock peening” (WLSP) in which a target is laser processed while a heat source is applied to elevate the temperature of the target [0078], [0079]; “a heater that heats the material to a desired temperature” [0149]; “the desired temperature is at least 20°C and at most 400°C” [0154]; Applicant’s specification provides exemplary brittle-to-ductile transition temperatures, including “about 25°C” [0026]; Fig. 3.3 (below) shows four different embodiments of heat sources: “(A) laser heating; (B) hot gas heating; (C) electric heating; (D) induction heating” [0031], further described in [0088]); 
a plasma-confining medium (see annotated Fig. 3.2) and a sacrificial layer (see annotated Fig. 3.2), the sacrificial layer disposed between the material and the plasma-confining medium (see annotated Fig. 3.2), the sacrificial layer for forming plasma between the material and the plasma-confining medium when heated to the temperature greater than the brittle-to-ductile transition temperature of the material and exposed to laser pulses (“FIG. 3.2 depicts a schematic of an example experimental set up and methodology of WLSP according to at least one embodiment. During WLSP, a laser pulse penetrated through the confining media and irradiated the ablative coating material. With the absorption of the laser energy, the ablative coating material at the focal spot was vaporized and ionized, resulting in the formation of laser-induced plasma plume. The expansion of plasma, which was optionally confined by the 
a laser pulse generator for subjecting the material to laser pulses via the sacrificial layer and the plasma-confining medium such that the laser pulse generator is configured to pulse laser energy through the plasma-confining medium onto the sacrificial layer to form the plasma between the material and the plasma-confining medium (see the above excerpt from [0082], indicating a laser pulse generator).

Cheng does not expressly disclose a probe for mounting a ceramic material at a three-dimensional stage, the probe configured to extend the ceramic material into the heat source.
Brockway is directed toward a method and apparatus for increasing the mechanical strength of a material by treating the material with heat and laser energy ([Abstract], Figs. 1-2). Brockway discloses a probe for mounting a material within a heat source, the probe configured to extend the material into the heat source (see annotated Fig. 2, showing heat source / furnace 3, a material 5 that is being heat treated with the heat source and laser treated with a laser beam that enters via “optic 15” [Col. 5, line 62 - Col. 6, line 15], and a probe for mounting material 5 within furnace 3).
Brockway does not expressly disclose wherein the probe mounts the material at a three-dimensional stage.
 Hugues is directed toward a system for heat treating an object (“a furnace system for heating and/or processing wafers” [Col. 2, line 47]. Hugues discloses a probe that mounts a material at a three-dimensional stage within a heat source (see annotated Figs. 1 and 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a probe for mounting a ceramic material at a three-dimensional stage, the probe configured to extend the ceramic material into the heat source. This is merely the application of a known technique for positioning a material within a known heat treatment chamber, yielding the predictable result of allowing a material to be positioned as desired during heat treatment / processing.



    PNG
    media_image1.png
    355
    515
    media_image1.png
    Greyscale

Fig. 3.2 of Cheng, annotated


    PNG
    media_image2.png
    320
    520
    media_image2.png
    Greyscale

Fig. 3.3 of Cheng


    PNG
    media_image3.png
    540
    547
    media_image3.png
    Greyscale

Fig. 2 of Brockway, annotated


    PNG
    media_image4.png
    676
    541
    media_image4.png
    Greyscale

Fig. 1 of Hugues, annotated


    PNG
    media_image5.png
    565
    635
    media_image5.png
    Greyscale

Fig. 3 of Hugues, annotated

Regarding claim 2, Cheng does not expressly disclose further comprising a sample holder configured to position the probe, the ceramic material, the sacrificial layer, and the plasma-confining medium in the heat source.
Hugues discloses a sample holder configured to position a material within a heat source (see annotated Fig. 1). The sample holder of Hugues is capable of positioning a ceramic material, a sacrificial layer, and a plasma-confining medium in the heat source.
Hugues does not expressly disclose wherein the sample holder is configured to position the probe in the heat source.
However, Brockway discloses wherein a probe is positioned within a heat source (see annotated Fig. 2, showing a portion of the probe positioned within heat source / furnace 3).


Regarding claim 3, Cheng does not expressly disclose wherein the sample holder comprises a frame and positioner configured to center the probe within a cross section of a tubular chamber of the heat source.
Hugues discloses a sample holder comprising a frame and positioner (see annotated Fig. 3) configured to center a material being processed within a cross section of a tubular chamber of the heat source (Fig. 1 shows that heat source / furnace 23 comprises a tubular chamber).
Hugues does not expressly disclose wherein the sample holder is configured to position the probe within a cross section of a tubular chamber of the heat source.
However, Brockway discloses wherein both an element holding material 5 (wherein the element can be considered a sample holder) and a probe are positioned within a cross section of a tubular chamber of the heat source (Fig. 2 of Brockway shows tubular chamber 37 within heat source / furnace 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sample holder comprises a frame and positioner configured to center the probe within a cross section of a tubular chamber of the heat source. As described in the rejection of claim 1, this is merely the application of a known technique for positioning a material within a known heat treatment chamber, yielding the predictable result of allowing a material to be positioned as desired during heat treatment / processing.

Regarding claim 4, Cheng discloses wherein the laser pulses have a wavelength of from about 800 to about 1200 nm (1064 nm [0081]).
Regarding claim 5, Cheng does not expressly disclose wherein the heat source is configured to heat the ceramic material via a tubular chamber.
Brockway discloses wherein the heat source is configured to heat a material via a tubular chamber (Fig. 2, tubular chamber 37). It is noted that Hugues also discloses wherein the heat source is configured to heat a material via a tubular chamber (Fig. 1, showing tubular chamber of heat source / furnace 23).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the heat source is configured to heat the ceramic material via a tubular chamber. This is merely the simple substitution of one known shape for a heating chamber for another. Furthermore, the courts have held that a change in shape alone, without demonstration of the criticality of a specific limitation, may be considered obvious to a person of ordinary skill in the art. MPEP § 2144.04-IV-B.

Regarding claim 8, Cheng discloses wherein the sacrificial layer comprises a metal foil capable of forming plasma when exposed to laser pulses (“The ablative coating materials (metallic foils, organic paints or adhesives) were used for the absorption of laser energy” [0084]; “the ablative coating material at the focal spot was vaporized and ionized, resulting in the formation of laser-induced plasma plume” [0082]) and having oxidation resistance in continuous service temperature greater than the brittle-to-ductile transition temperature of the material (Cheng provides an example wherein the metallic foil is “[a]luminum foil” [0106]; as stated in the rejection of claim 1, Applicant’s specification provides exemplary brittle-to-ductile transition temperatures, including “about 25°C” [0026]; aluminum foil is known to have oxidation resistance at temperatures of “about 25°C”).

Regarding claim 9, Cheng does not expressly disclose wherein the sacrificial layer comprises austenitic stainless steel foil.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sacrificial layer comprises austenitic stainless steel foil, since it has been held to be within the general skill of a worker in the art to select a 

Regarding claim 10, Cheng does not expressly disclose wherein the sacrificial layer has a thickness of about 50 to about 100 µm.
However, Cheng discloses an example wherein the sacrificial layer has a thickness of “30 microns” [0106], and states a thickness of a sacrificial layer can be “around 30 to 200 µm” [0069].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the sacrificial layer has a thickness of about 50 to about 100 µm. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.) MPEP § 2144.05-I. Additionally, the courts have held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05-II-A.

Regarding claim 11, Cheng discloses wherein the plasma-confining medium comprises a material transparent to the laser pulses and having a soften temperature greater than the brittle-to-ductile transition temperature of the material (“BK7 glass with a high laser transmission coefficient was selected as the confining media” [0106]; as stated in the rejection of claim 1, Applicant’s specification provides exemplary brittle-to-ductile transition temperatures, including “about 25°C” [0026]; please see the attached document from http://www.glassdynamicsllc.com/bk7.html (titled “BK7 Glass - Optical Glass - Glass Dynamics LLC” and included as an Office Action Appendix document (OA.APPENDIX), which described the properties of BK7 glass, and indicates that the soften temperature of BK7 glass is 550°C). It is noted that this document is provided as evidentiary material.

Regarding claim 12, Cheng does not expressly disclose wherein the plasma-confining medium comprises fused silica.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plasma-confining medium comprises fused silica, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. MPEP 2144.07.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng / Brockway / Hugues in view of Ohdate (US 4,966,549).	
Regarding claim 6, Cheng / Brockway / Hugues does not expressly disclose wherein the probe is a ceramic rod.
Ohdate is directed toward a system for heat treating an object ([Abstract]; Fig. 5). Ohdate discloses a ceramic rod that is utilized within a heating chamber (Fig. 16 shows an apparatus that is utilized to hold a material that is being processed within a heating chamber [Col. 9, lines 42-52]; “ceramics may be employed as the material of the rod member 310, for example” [Col. 10, lines 12-27]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the probe is a ceramic rod. Ohdate discloses that benefits of utilizing ceramics are that ceramics are “resistant to the heat or temperature applied” to the object being heat treated, and that ceramics have a low thermal expansion coefficient [Col. 10, lines 12-27].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng / Brockway / Hugues in view of Enoki et al. (US 2013/0138363) and Murnick (US 5,427,825).
Regarding claim 7, Cheng / Brockway / Hugues does not expressly disclose wherein a ceramic material is mounted to the probe via a high temperature adhesive composition.

Murnick is directed toward laser processing of ceramic material [Abstract]. Fig. 1 shows laser 10 being utilized to process ceramic workpiece W.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a ceramic material is mounted to the probe via a high temperature adhesive composition. This is merely an alternative means for attaching a material to be processed to an element in contact with the material. Additionally, it would have been obvious to substitute the target material of Cheng for a ceramic material as disclosed in Murnick, such that a desired material is processed by the system. It is also noted that the term “high temperature” does not distinctly point out a particular temperature, and that any temperature can be considered “high temperature.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761